Exhibit 10.1 PURCHASE AGREEMENT THIS AGREEMENT is made as of the 24th day of January, 2017, by and among Salon Media Group, Inc. (the “ Company ”), a corporation organized under the laws of the State of Delaware, with its principal offices at 870 Market Street, San Francisco, California 94102 and the purchasers whose names and addresses are set forth on the signature pages hereof (collectively, the “ Purchaser s ” and each a “Purchaser”). IN CONSIDERATION of the mutual covenants contained in this Agreement, the Company and each of the Purchasers agrees as follows: SECTION 1.
